Citation Nr: 1124724	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  05-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder).

2.  Entitlement to service connection for psychological factors affecting migraine headaches, also claimed as cognitive deficits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to June 2003.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This matter was previously before the Board in November 2008 and November 2009 at which times the case was remanded for additional development.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  In specific regard to the previous remands noted above as to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board directed that medical nexus opinions be obtained with supportive rational as to whether the Veteran had an acquired psychiatric disorder related to service.  The first opinion was rendered by the October 2003 VA examiner who diagnosed the Veteran as having dysthymic disorder not related to service, but he did not provide any supportive rationale for his opinion.  The Board found this opinion to be inadequate and in November 2008, again remanded for a medical nexus opinion.  Unfortunately, the subsequent medical nexus opinion that was obtained, in March 2010, is also considered inadequate since the examiner based his opinion on the premise that the Veteran's dysthymia pre-existed service.  As is explained below, the Board finds that the Veteran is presumed sound as far as any psychiatric disabilities are concerned.  Moreover, neither examiner acknowledged pertinent service treatment records showing treatment for depressive symptoms.  Thus, based on the foregoing, it cannot be said that there has been substantial compliance with the Board's November 2008 and January 2009 remand directives as to this issue.  Nevertheless, the Board finds that there is no prejudice to the Veteran in not remanding this issue for yet another medical opinion in light of the favorable decision that follows concerning this issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In regard to the other issue on appeal regarding service connection for psychological factors affecting migraine headaches, also claimed as cognitive deficits, the Board finds that there has been substantial compliance with the prior remand directives in requiring additional VCAA notice, requesting records from the Social Security Administration (SSA), and obtaining additional medical development.  Stegall, supra.


FINDINGS OF FACT

1.  Dysthymia is attributable to service.

2.  The weight of evidence shows that the Veteran does not have a separate cognitive impairment related to service or proximately related to a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, dysthymia was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A definitive cognitive impairment was not incurred in or aggravated in-service, and is not proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board need not consider the question of VCAA compliance since there is no detriment to the appellant as a result of any VCAA deficiencies in view of the fact that the full benefit sought by the Veteran as to this issue is being granted by this decision of the Board.  Thus, any defect is harmless error.

With respect to the claim of entitlement to service connection for psychological factors affective migraine headaches, also claimed as cognitive deficits, the United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in September 2003, which was prior to the January 2004 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The September 2003 letter noted above, as well as letters dated in December 2008, March 2010 and June 2010, informed the appellant of what was necessary to substantiate his claim for service connection for psychological factors affecting migraine headaches, also claimed as cognitive deficits, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In regard to the claim for service connection for psychological factors affecting migraine headaches, also claimed as cognitive deficits, the Veteran was provided with the degree of disability and effective date of disability elements in both the December 2008 and March 2010 letters.    

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim for service connection for psychological factors affecting migraine headaches, claimed as cognitive deficits, including obtaining VA outpatient records, affording him VA examinations, to include in March 2010, and affording him the opportunity to attend a Board hearing which he declined.  With respect to VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the pertinent March 2010 examination reports contain sufficient findings with which to properly evaluate the appellant's present claim for service connection for psychological factors affective migraine headaches, also claimed as cognitive deficits, and are thus deemed adequate for rating purposes and are predicated on a review of the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, supra.  In addition ,the Veteran's Vocational Rehabilitation Folder has been obtained, and attempts have been made to obtain the Veteran's records from the Social Security Administration (SSA).  However, after following all procedures to obtain these records, the RO concluded that the SSA records are unavailable.  See VA Memorandum dated in September 2010.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claim for service connection for psychological factors affective migraine headaches, claimed as cognitive deficits, presently on appeal and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he had a normal clinical psychiatric evaluation at his August 1998 enlistment examination, and he denied having a history of depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort on an August 1998 Report of Medical History.  These records also show that the Veteran sustained a nasal fracture and deviated septum to the left in August 1999 after being elbowed in the nose during a volleyball game.  There was no loss of consciousness associated with this injury.  These records further show that the Veteran underwent a closed reduction of nose in August 1999, and a septorhinoplasty in May 2000 to correct the crooked nose.  

The Veteran's service treatment records are replete with complaints of and treatment for headaches.  A July 2000 Consultation Report indicates that the Veteran's headaches went back four years and first began after he sustained a blow to the bridge of his nose.  He reported that thereafter he started to complain of recurrent headaches that originated behind his nose and spread frontally and temporally.  The Veteran also reported subsequent head injuries.  A March 2001 record shows that the Veteran was seen with a complaint of headaches of three days duration that began after he was butted in the head while playing basketball.  These records reflect that the Veteran had mixed headaches, to include tension type and migraines.  

A September 2000 periodic examination report shows that the Veteran had a normal psychiatric evaluation, and a September 2000 Report of Medical History is negative for a history of depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

A December 2000 service treatment record shows that the Veteran was started on Zoloft around October (50 milligrams (mg) daily(qd)) and was feeling less anxious and wanted to continue taking Zoloft.  He had a noted history of migraines and depression and was assessed as having migraine headaches and seasonal affective disorder.  He was advised to continue taking Zoloft 50 mg qd.  

A July 2001 Naval Hospital outpatient intake evaluation summary shows that the Veteran had persistent headaches over the past two years, ever since he broke his nose and underwent reconstructive surgery.  It also relays the Veteran's report of having been hit in the head while playing basketball on two occasions causing him to wrench the muscle in the back of his neck which aggravated his headaches.  His prescribed antidepressants (Zoloft and Celexa) were reported to help with sleep.  The Veteran reported that the headaches were real and not caused by stress.  On examination the Veteran's affect was flat, but there were no indications of depression.  He was diagnosed as having psychological factors affecting medical condition (stress-related physiological response affecting headaches).  The examiner reported that the Veteran presented with a mild postconcussive picture and there were believed to be psychological components that were prominent factors in his presentation.  He said that although the Veteran did not present with many notable external stressors, his headaches were felt to be maintained and exacerbated by chronic hyperarousal.  He noted that the Veteran was to be seen in mental health to learn techniques to help ameliorate his headaches and promote better sleep hygiene.  

A July 2001 record shows that the Veteran stopped taking antidepressants on his own.  He reported having severe headaches every two to three days and had had an episode that morning.  He said the headaches only occur during sleep and is just fine between episodes.  He was assessed as having complex headache history interfering with duty and daily life.  He was advised to seek a neurological opinion.

An August 2001 follow up mental health psychologist's note states that the Veteran's headaches appeared to have resolved since being prescribed Elavil and that he was more concerned with life circumstances.  He was found to have appropriate cognitive function.  He was given an impression of phase of life problem (psychological factors affecting a medical condition appears resolved).  Also noted to be resolved were mixed tension/migraine headaches.  

The Veteran's February 2003 separation examination report shows that he had a normal psychiatric evaluation.  It also shows that he had frequent headaches after nasal bone reconstruction in 2002 and was advised to follow up in neurology for his headaches.  He denied depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort on a February 2003 Report of Medical History.

At a VA general examination in October 2003, the Veteran reported having headaches every few weeks.  He said he may have nausea and vomiting with it and they may last up for an hour up to half of a day.  He reported that he had been to emergency rooms frequently for "IM" injections of Toradol or other pain medications.  He said he presently took amitriptyline and verapamil which seemed to decrease his incidents of headaches.  He was diagnosed as having migraine headaches.  He did not complain of nor was he diagnosed as having a psychological disability.

At another VA examination in October 2003, the Veteran reported having headaches three or four times a week which were relieved to some extent by Imitrex.  He reported having headaches upon waking.  He also reported that he had diminished concentration and sometimes had to force himself to reread things to remember them.  His past history was noted to reveal abuse as a child.  In addition to migraine headaches, the Veteran was diagnosed as having psychological factors affecting medical condition (stress related physiological response affecting headaches), service-connected; and dysthymic disorder, non service-connected.  

The Veteran's VA Vocational Rehabilitation Folder contains a Counseling Record-Narrative Report, dated in June 2004, noting that the Veteran had been feeling depressed lately and was struggling financially.  It shows that the Veteran requested counseling and was advised to contact his primary care physician to discuss the depression and possible use of antidepressant medications.  

On file is a VA referral record from Vocational Rehabilitation to the Mental Health Clinic, dated in July 2004, noting that the Veteran was requesting counseling for depression and possible posttraumatic stress disorder due to childhood sexual abuse.  

A VA urgent care mental health note in September 2004 shows that the Veteran reported sex molestation as a child and of feeling depressed and angry most of his life.  He also complained of trouble concentrating and wondered about attention deficit disorder.  The Veteran was assessed as having depressive symptoms and possibly posttraumatic stress symptoms due to childhood sex abuse.  He was noted to be currently struggling with concentration and mood and wondered about attention deficit disorder and wanted mental health clinic enrollment.  This record notes that the Veteran was scheduled for an open intake clinic in November 2004.  

A May 2005 VA outpatient telephone contact record shows that the Veteran was referred for the second time to the mental health clinic for difficulty remembering and concentrating and that he did not honor his initial appointment in November 2004.  He was noted to have a longstanding history of low-grade depression and a childhood history of sexual abuse.  He denied ever receiving any formal treatment for this.  His main reported concern at that time was his difficulty remembering.  He was noted to be 50 days clean from marijuana and alcohol and had been grappling with a series of significant stressors.  He was diagnosed by a licensed clinical social worker as having rule out depression vs. posttraumatic stress disorder vs. cognitive impairment due to substance abuse vs. attention deficit disorder.  

A June 2005 VA neurology initial clinic record shows that the Veteran was being evaluated for headaches.  The record describes the Veteran as having atypical migraine, often initiated by neck muscle spasm, very responsive to nonsteroidal anti-inflammatory drugs.  It further notes that overall, there was not much disability associated with headaches given the low frequency and short duration.

VA outpatient records in July 2005 show that the Veteran wanted to be evaluated for attention deficit disorder, and was diagnosed as having alcohol dependence (in remission), cocaine dependence (in remission), and dysthymia.  

A VA neuropsychological consult report in July 2005 relays the Veteran's history of significant headaches since breaking his nose in service and that there was no indication of a head injury at that time.  The examiner, a clinical psychologist, stated that the correlation between headache pain and subjective cognitive deficit was well established and should be explored as a cause for cognitive problems.  This record also notes that with regard to the attention deficit disorder diagnosis, mental health providers were encouraged to utilize DSM-IV criteria to determine the Veteran's diagnosis.  In addition, the clinical psychologist stated that given there were no neuropsychological risk factors known at that time, neuropsychological assessment was not indicated.

An October 2005 VA Mental Health Medical Management record relays the Veteran's "high interest" in pursuing further evaluation of the connection between headaches and cognitive deficit. 

The Veteran asserted in a December 2005 statement (VA form 21-4138) that he had very frequent and recurring headaches, almost daily, and as a result had difficulty concentrating for any length of time.  

A September 2006 VA Mental Health Medication Management record reflects a diagnosis of dysthymia.  

In March 2010, the Veteran underwent a VA neuropsychiatric evaluation that was conducted by a licensed psychologist.  This examiner indicated that the source of information was his review of the Veteran's claims file and electronic records, and on a 90 minute interview with the Veteran.  At this examination the Veteran reported feeling "a little depressed", but he denied current problems with lack of interest/pleasure, sleep, appetite or energy.  He said he felt down about being unemployed and childhood sexual abuse issues.  The examiner noted that medication had lessened most of the Veteran's symptoms of dysthymia.  He reported that the Veteran did have cognitive symptoms of forgetfulness and inability to maintain focus.  He relayed the Veteran's assertion that after he broke his nose in service, he was no longer able to focus and was forgetful.  The examiner diagnosed the Veteran as having dysthymic disorder, cannabis abuse and cognitive disorder.  He said the Veteran's dysthymic symptoms were present prior to service and his symptoms had improved with medication.  He thus opined that it was not as least as likely as not due to or aggravated by service or secondary to a service-connected disability.  This examiner went on to note that the Veteran had some symptoms of cognitive impairment which included forgetfulness and inability to maintain focus.  He said the Veteran did not have these symptoms before service.  He thus opined that it was at least as likely as not that a cognitive impairment disorder was incurred during active service or was secondary to a service-connected disability.  

Also in March 2010, the Veteran underwent a VA neurologic examination for the evaluation of suspected cognitive impairment.  The examiner did not have the Veteran's claims file to review at that time.  He relayed the Veteran's medical history, to include the Veteran's assertion that while experiencing headaches, it was at times difficult to concentrate, but in general he maintained good cognitive functioning.  The examiner further relayed the Veteran's report that he was able to maintain ordinary activities while experiencing headaches, but often times felt irritable and frustrated while experiencing headaches.  The examiner also noted that the Veteran did not report any permanent cognitive changes such as memory impairment or difficulty with attention and concentration in between the headache attacks and there was no history of language difficulties including comprehension.  In addition, the examiner relayed the Veteran's report of mild to moderate chronic stable depression, but no history of associated suicidal or homicidal ideation.  The examiner gave an impression of chronic mixed tension-type and vascular headaches, moderately disabling, more likely than not a continuation of a headache disorder experienced in service.  He went on to give an impression of no clinical evidence of definitive cognitive impairment; and depression, mild to moderate, chronic, stable.  He said that based on the Veteran's history, it was more likely than not that the Veteran's current headache disorder was a continuation of the headaches experienced in service.  He relayed the Veteran's report of difficulty with attention and concentration and some anxiety and frustration while experiencing the headaches, but it was not uncommon to have those symptoms while experiencing any pain condition.  He said these symptoms were not permanent and that the Veteran did not report any permanent cognitive impairment and his cognitive evaluation revealed no deficits.  He remarked that the Veteran also smoked marijuana on a daily basis which could also affect his attention and concentration.  He said the Veteran's symptoms of anxiety and frustration, however, were more likely than not exacerbated by the chronic pain condition.  He said the Veteran should be referred to psychiatry for further evaluation of symptoms.  

After reviewing the Veteran's claims file, the VA neurologic examiner from March 2010 issued an addendum opinion in May 2010, essentially confirming his initial opinion.  He said a review of the Veteran's service treatment records indicate that the Veteran was diagnosed as having migraines in service, but he could not find records that endorsed any cognitive changes secondary to those headaches.  He also noted that the Veteran did not report any cognitive sequel of the headaches in the prior VA examination, although he did report some difficulty with attention, concentration, and some anxiety and frustration while experiencing the headaches.  He said it was concluded that it was not uncommon for a chronic pain condition to cause these symptoms; however, they were experienced only during the headaches.  

III.  Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Although § 3.310 was amended effective in October 2006, those changes were more restrictive, so the Board will only consider the former version of the regulation.

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247 (1999).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2010).  A veteran who served during a period of war, as the Veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C. § 1111 (West 2002). Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, but lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

IV.  Analysis

Acquired Psychiatric Disability

As a starting point, the Board finds that the Veteran is presumed sound at service with respect to any psychiatric conditions.  As noted above, a veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  In this case, there are no notations at service entry of any psychiatric problems.  Rather, the Veteran denied a history of depression at service entry and was found to have a normal clinical psychiatric examination at his service enlistment examination.  Although there is the Veteran's self-reported history following service of feeling depressed since childhood, and a VA examiner's notation in March 2010 that the Veteran's diagnosed dysthymia pre-existed service, the Board does not find this evidence to rise to the level of clear and unmistakable evidence demonstrating that dysthymia preexisted service and was not aggravated thereby.  This is particularly so when considering that the Veteran asserted in a May 2005 VA medical center telephone contact that he had never received formal treatment for his reported longstanding history of low grade depression and childhood history of sexual abuse.  Accordingly, the Board will consider the Veteran's claim of entitlement to service connection for an acquired psychiatric disability on a direct basis.   

The Veteran's service treatment records show that he was started on Zoloft in October 2000 and was diagnosed in December 2000 as having seasonal affective disorder.  These records further show that he continued taking Zoloft until he stopped the medication on his own in July 2001.  

Although the Veteran was found to have a normal psychiatric evaluation at his service separation examination in February 2003, and he denied a history of depression on the February 2003 Report of Medical History, he was diagnosed as having dysthymic disorder shortly after service, in October 2003.  Less than one year later, in June 2004, the Veteran reported feeling depressed and requested treatment for his depression.  He was given a referral at this time to a VA mental health clinic for counseling and to discuss the possible use of antidepressant medications.  See Veteran's Vocational Rehabilitation File.  The Veteran's complaints of depressive symptoms have been consistent ever since and diagnoses of dysthymia are noted on various VA outpatient records from 2005 to 2010.  

In light of the Veteran's inservice diagnosis of seasonal affective disorder and prescription for Zoloft, his diagnoses of dsythymia beginning within one year of his service discharge, and his recurrent depressive symptoms ever since service, the Board finds that service connection for dysthymia is established based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  

As noted above, an alternative approach to establishing service connection for a disability is under 38 C.F.R. § 3.303(d) which is based on positive nexus opinion evidence; that is, evidence that relates a postservice initial diagnosis to service.  As noted in the introduction above, there are two negative medical nexus opinions of record.  However, as is also noted in the introduction above, these opinions have been found to be inadequate for rating purposes and thus were not given any weight in conjunction with this appeal.    

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's dysthymia is attributable to service.  Consequently, service connection for dsythymia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Psychological Factors Affecting Migraine Headaches, also claimed as Cognitive Deficits

The Veteran's service treatment records are replete with complaints of headaches, but are devoid of complaints of cognitive deficits to include memory loss or difficulty concentrating.  The Veteran was found to have a normal neurologic evaluation at his separation examination in February 2003, and he denied loss of memory or amnesia on a February 2003 Report of Medical History.  

The first complaint of cognitive problems is noted on an October 2003 VA examination report which reflects the Veteran's report of diminished concentration.  He again reported at a VA urgent care mental health clinic in September 2004 that he was struggling with concentration and wondered if he had attention deficit disorder.  Subsequent VA outpatient records from 2005 to present show the Veteran's concern about having attention deficit disorder and his interest in pursuing further evaluation regarding a connection between his headaches and cognitive deficit.  

After carefully reviewing the evidence of record, the Board finds that while there is both positive and negative evidence on file regarding the question of whether the Veteran suffers from a separate cognitive disability distinct from his service-connected migraine headaches, the weight of evidence militates against this claim.  

The positive evidence consists of a March 2010 VA neuropsychiatric examination report wherein the psychological examiner diagnosed the Veteran as having a cognitive disorder and goes on to opine that it was at least as likely as not related to service or to a service-connected disability.  The negative evidence consists of a VA neurological examiner's diagnosis in March 2010 that the Veteran had no clinical evidence of definitive cognitive impairment.  

With respect to the positive diagnosis of cognitive disorder, the VA psychological examiner reported that the Veteran had some symptoms of cognitive impairment which included forgetfulness and inability to maintain focus and therefore the Veteran was given the diagnosis of cognitive disorder NOS.  In addition to his review of the Veteran's claims file, the examiner indicated that the source of information was a 90 minute interview with the Veteran.  In contrast, the VA neurological examiner based his opinion that the Veteran did not have a definitive cognitive impairment on clinical findings.  In this regard, he noted that a cognitive evaluation performed in the office revealed no deficits and he went on to give an impression of no clinical evidence of definitive cognitive impairment.  He also provided more detailed and fact specific information to support his impression such as noting that the Veteran did not report any permanent cognitive changes such as memory impairment or difficulty with attention and concentration in between headache attacks and there was no history of language difficulties.  He relayed the Veteran's assertion that while experiencing headaches it was at times difficult to concentrate, but in general he maintained good cognitive functioning.  The examiner noted that it was not uncommon to have symptoms such as what the Veteran was reporting, i.e, difficulty with attention and concentration and some anxiety and frustration, while experiencing any pain condition.  He also noted that the Veteran smoked an illegal substance on a daily basis which could also affect his attention and concentration.  He reiterated in his May 2010 addendum that it was not uncommon for a chronic pain condition to cause these symptoms; however, they were experienced only during the headaches.

In short, the Board assesses greater weight to the March 2010 VA neurological examiner's diagnosis of no clinical evidence of definitive cognitive impairment as this diagnosis is based on clinical findings as well as detailed, fact-specific reasoning that is supported by the record.  This is in contrast to the March 2010 VA psychologist's diagnosis of cognitive disorder which appears based on the Veteran's reported symptoms of forgetfulness and inability to focus, and is not supported by detailed rationale or clinical findings.  

Consideration has also been given to the Veteran's belief in filing this claim that he has a cognitive impairment related to service.  While the Veteran is certainly competent to report on and describe his cognitive symptoms, he is not competent to report on the complex question of whether such symptoms are productive of a cognitive impairment separate and distinct from his headache disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  With respect to such a complex question as this, the Board must rely on the relevant medical evidence to make a determination.  As noted above, the weight of competent evidence in this case weighs against the Veteran's claim.

Accordingly, this claim must be denied because the first essential criterion for a grant of service connection-- competent evidence of the claimed disability--has not been met.  38 C.F.R. § 3.303; Hickson, supra.  Accordingly, discussion of this claim on any other basis or theory of entitlement is not warranted.  38 C.F.R. § 3.303.

Because the weight of evidence is against this claim and is not in relative equipoise on the question of the existence of cognitive impairment separate and distinct from service-connected migraine headaches, the benefit-of-the-doubt doctrine is not for application the claim for service connection for psychological factors affecting migraine headaches, also claimed as cognitive deficits, must be denied.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for dysthymia is granted.

Entitlement to service connection for psychological factors affecting migraine headaches, also claimed as cognitive deficits, is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


